Citation Nr: 0629011	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-12 294	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gunshot wound, residuals of fracture of spine and of the 
right scapula, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals, fracture, right humerus, currently evaluated as 0 
percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2005, the Board rendered a decision that granted 
service connection for a disorder of the lumbar and thoracic 
spine, denied a rating in excess of 10 percent for gunshot 
wound, residuals of fracture of spine and right scapula, and 
denied a compensable rating for residuals, fracture, right 
humerus.    

The veteran filed a Notice of Appeal in June 2005 with the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, though, dismissed the appeal for lack of 
jurisdiction in May 2006, as a review of the Social Security 
Death Index revealed that the veteran died on February [redacted], 
2006.  In this regard, the claims folder does contain a copy 
of Social Security Death Index search results confirming that 
the veteran died on February [redacted], 2006.    


FINDING OF FACT

A Social Security Death Index search results page reveals 
that the veteran died on February [redacted], 2006.    


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		 
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


